Zane, C. J.:
This is a petition for rehearing, from which it appears that the plaintiff filed his complaint for trespass, in the district court, which the defendant answered; that the issues were tried by a jury and a verdict rendered for plaintiff; that judgment was entered thereon, from which defendant appealed to this court; that the appeal was heard and decided by a divided court when composed of the predecessors of its present members, and that no opinon has been filed.
In view of these statements and the fact that the exceptions presented important questions, which we are not prepared to decide as now advised, we are of the opinion that a rehearing ought to be granted.
The court so orders.
POWERS, J., and BOREMAN, J., concurred.